Citation Nr: 1803906	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for a left arm disability. 


REPRESENTATION

Veteran represented by:	Robert Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1970 to February 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an August 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of entitlement to service connection for low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. Since the May 1973 prior final decision, new and material evidence has been added to the record sufficient enough to warrant reopening the Veteran's claim for entitlement to service connection for a low back disability. 

2.  The record does not reflect that the Veteran exhibits a current left arm disability.  


CONCLUSION OF LAW


1. New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a low back disability.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972). 

2. The criteria for entitlement to service connection for a left arm disability are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran contends that his low back and left arm disabilities are the result of the same in-service injury where he was lifting a grate with another soldier who dropped the weight of the load, causing the Veteran to injure himself.  The Veteran reported treatment for his back following the incident, noting he was given over the counter medications and placed on light duty as he apart of a rescue team and he was unable to perform the required duties. 


New and Material Evidence
At the outset, the Board notes that the Veteran's low back disability claim was originally denied in a May 1973 rating decision, which the Veteran did not appeal, and the decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  The claim was originally denied on the basis that the Veteran's diagnosed back disability, spondylolisthesis and spondylosis were constitutional or developmental abnormalities, and thus were not eligible for service connection.  Subsequent to that final decision, evidence was added to the record including the May 2011 private treatment record noting that the Veteran's symptoms and manifestations of his back disability (degenerative disc disease) are consistent with the injury in-service and the progression of the condition of his back.  As this evidence is clearly new and material to the basis for the prior final denial regarding nexus to service, the claim may now be reopened on that basis and reviewed on the merits.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).   

Left Arm Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

At the Veteran's August 2017 hearing, the Veteran indicated that he does not currently have any residuals of the aforementioned in-service injury.  Specifically, the Veteran referred to his left arm as his "good arm." 

The Board is cognizant that to date VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding his claimed left arm disability; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision. 

At present, there is no competent evidence to corroborate the claim that the Veteran has a left arm disability, as he specifically stated he does not experience any residuals from his alleged in-service injury.  Additionally, the record does not contain any independent or competent medical indication of such, aside from the initial allegation associated with the Veteran's filing of his compensation and pension application and one in-service notation of transitory bilateral arm pain after weight-lifting, which is insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

In short, although sympathetic to the Veteran's claim for service connection, in the absence of medical evidence demonstrating that the Veteran has a current left arm disability, or has identified current treatment, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, because the first element of service connection -presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for left arm disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Entitlement to service connection for a low back disability is reopened. 

Entitlement to service connection for a left arm disability is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Under McLendon, in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

At entry into service in March 1970, the Veteran was examined as having a normal spine.  The Veteran reports that sometime around 1971 he experienced the in-service injury which caused his current low back disability.  The July 1973 post-service VA records indicate a diagnosis of spondylolisthesis corroborating the Veteran's account of the history of his disability.  Moreover, the lay evidence of record submitted by friends, colleagues, and family members of the Veteran demonstrated that immediately following service the Veteran was turned down for employment because the deficiency in his back prevented him from passing the pre-employment physical.  

The modern medical evidence of record suggests that the Veteran holds a current diagnosis of degenerative disc disease which contributes to his neuropathy and chronic back pain, making it difficult to continue to function as described in his May 2011 private treatment records.  Specifically, the March 2012 records indicate that the Veteran suffers degenerative disc disease at L5-S1, and L4-5, and probably L3-4.  With the presence of spondylolisthesis of L5 relative to S1 grade 1 as shown on X-ray.  As reported above, the AOJ previously made a determination that the Veteran's spondylolisthesis was congenital in nature.  The Board requires further medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records since the issuance of the supplemental statement of the case. 

2. Afford the Veteran a VA examination to determine the nature and etiology of his claimed low back disability by an orthopedic doctor or similarly qualified physician.  The claims folder contents must be made available for review.  The need for examination is left to the discretion of the examiner.  Following review of the claims folder, the examiner is requested to answer the following questions:

(i) Is the Veteran's spondylothesis found on x-ray one month after service in March 1973 a congenital or development disorder, or an acquired disorder as a result of the in-service lifting injury in September 1972? To the extent possible, the examiner is requested to discuss the significance of the Veteran's denial of recurrent back pain upon entry and his credible report of recurrent back pain since the in-service lifting injury.

(ii) If the lumbosacral spine disorder is a congenital defect, whether it is at least as likely as not that the Veteran experienced a superimposed disease or injury to the back during service which resulted in additional disability OR whether any current lumbar spine disorder - such as degenerative disc disease or degenerative joint disease - has been caused by the in-service lifting injury? 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

In providing this opinion, the examiner is requested to consider the following:
* the Veteran's description of an in-service lifting injury in service which required care and being placed on light duty (see VA Form 21-4138 received June 2011 and August 2017 hearing transcript);
* the Board's factual finding that the Veteran's report of recurrent episodes of back pain since service is credible and should be accepted as true;
* a September 1972 evaluation for back and chest pain assessed as muscle sprain;
* a March 21, 1973 x-ray report interpreted as showing grade I spondylolisthesis of L3 on L4 and grade I spondylolisthesis of L4 on L5;
* a March 21, 1973 assessment that the Veteran manifested spondylolysis which caused some pain;
* a July 1973 VA treatment record reflecting a history of grade I spondylolisthesis L3, 4 and 5 which occasional pain upon strain with clinic findings of decreased lumbar curvature with slight decrease in range of motion (ROM);
* a May 2008 magnetic resonance imaging (MRI) scan of the lumbar spine interpreted as showing broad based disc bulges at L3-4, L4-5 and L5-S1 with posterior element degenerative changes of the lower three levels with grade I spondylolisthesis of L5 on S1 of roughly 4 mm.;
* a May 2011 private medical statement offering a diagnosis of degenerative joint and disc disease of the lumbar spine; and
* a May 2011 chiropractor statement indicating treatment of the Veteran for low back pain for the past 30 years with a progression of symptoms which was consistent with prior injury.

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


